UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1057


JULIO FREDY VILLAFUERTE PORTELA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 3, 2015          Decided:   September 17, 2015


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant   Attorney  General,   Jennifer P.   Levings,  Senior
Litigation Counsel, Nancy K. Canter, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Julio Fredy Villafuerte Portela, a native and citizen of

Guatemala, petitions for review of an order of the Board of

Immigration Appeals dismissing his appeal from the immigration

judge’s order denying his applications for asylum, withholding

of removal, and protection under the Convention Against Torture

(“CAT”).    We have thoroughly reviewed the record, including the

various    documentary        exhibits,        the   transcript    of   Villafuerte

Portela’s   merits   hearing,        and   his       supporting    affidavit.      We

conclude    that   the    record     evidence        does   not   compel   a   ruling

contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision. *         See INS v. Elias–Zacarias, 502 U.S. 478,

481 (1992).

     Accordingly,        we   deny   the       petition     for   review   for    the

reasons stated by the Board.               See In re: Villafuerte Portela

(B.I.A. Dec. 16, 2014).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the




     * Villafuerte Portela failed to challenge before the                        Board
the denial of his application for protection under the                            CAT.
Accordingly, we are without jurisdiction to review                                that
decision.   Tiscareno-Garcia v. Holder, 780 F.3d 205, 210                         (4th
Cir. 2015).


                                           2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                         PETITION DENIED




                                    3